DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1, 14 and 15 have been amended.  Claims 4 and 6 have been cancelled. Claims 1-3, 5 and 7-16 are pending. 

Allowable Subject Matter
Claims 1-3, 5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is found to be allowable because a light source apparatus, comprising: a plurality of laser light sources that includes a holding section that has heat conductivity and holds the plurality of laser light sources in a recess, wherein the holding section includes a plurality of division holding sections extending in the first direction and arranged along a second direction orthogonal to the first direction, wherein the division holding sections are each physically separate rectangular- shaped structures that include a plurality of openings configured to hold a plurality of laser light sources included in one of the one or more laser light source groups; one or more first single lenses and a lens section that is formed as one member and controls a spread angle of light from the plurality of laser light sources emitted via the one or more first single lenses, in the first direction, the lens section being disposed above the one or more first 

Claims 2, 3, 5 and 7-13 are allowable as being dependent on claim 1.

Claim 14 is found to be allowable because a light source unit, comprising:  a plurality of laser light sources that include, a holding section that has heat conductivity and holds the plurality of laser light sources in a recess, wherein the holding section includes a plurality of division holding sections extending in the first direction and arranged along a second direction orthogonal to the first direction, wherein the division holding sections are each physically separate rectangular- shaped structures that include a plurality of openings configured to hold a plurality of laser light sources included in one of the one or more laser light source groups; one or more first single lenses and a lens section that is formed as one member and controls a spread angle of light from the plurality of laser light sources emitted via the one or more first single lenses, in the first direction, the lens section being disposed above the one or more first single lenses, the lens section having a rectangular cross-section in a length direction thereof and a convex cross- section with straight sides in a width direction thereof, the straight sides extending directly from a convex portion of the lens section.

Claim 15 is found to be allowable because an image display apparatus, comprising:  an image display apparatus, comprising: (a) a light source apparatus 

The closest available prior art Lang et al. (US Pat. 6,240,116) discloses a light source apparatus, comprising: a plurality of laser light sources (laser diode bar 805a of fig. 14) that include, with a predetermined number of laser light sources (two) arranged along a first direction being a laser light source group, one or more laser light source groups (illustrated in fig. 13; there are two laser diodes arranged in a first direction “horizontal" direction); a holding section (cooling block 800a of fig. 14) that has heat conductivity and holds the plurality of laser light sources (shown in fig. 13 and 14), wherein the holding section includes a plurality of division holding sections (illustrated in fig. 13) extending in the first direction (horizontal direction) and arranged along a second 

Reference Yamamoto JP 2013195843 discloses a laser light source comprising a plurality of lasers arranged with a predetermined number of laser light sources arranged along a first direction being a laser light source group, one or more laser light 

Prior art reference Oka US PG Pub. 20050238071 discloses parallel-connected light source 13 constituting the pumping light source, a semiconductor laser is used. In an example shown in FIG. 5 (one-dimensional LD array), it has an array structure in which a plurality of laser emitters are arrayed in a one-dimensional pattern.  Oka further 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        22 January 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882